vol Case 1:18-cr-00602-WHP” Document St10 “Hisd PAA YT ™Bge 1 of 2
Che New York Eimes

Merry Griftmas, Mr. Trump!

A gift guide guaranteed to make the president's holiday jolly.

By Michelle Cottle
Ms. Cottle is a member of the editorial board.

Dec. 6, 2019

The holiday season is upon us, bringing with it, for many, the annual anxiety over how to navigate
the dos and don’ts of workplace gift-giving: Who do you need to buy for? How much should you
spend? And, when it comes to the boss, how do you suck up just the right amount?

This last question is particularly challenging when dealing with a chief who has everything — for
instance, the 45th president of the United States. Pause for a moment to pity the poor Trump
administration officials. Their boss is famously insecure and obsessed with public displays of fealty,
so holiday tributes seem advisable. Then again, President Trump is already rich and famous and
inclined to treat the federal government like his own personal toy chest. What on earth can you geta
guy like this?

Attorney General Bill Barr seems to have hit upon the perfect solution. On Sunday, Mr. Barr is
hosting a “Family Holiday Party” for 200 of his closest friends at the Trump International Hotel in
downtown Washington. The annual soiree, which Mr. Barr is paying for himself, is expected to
deliver the president’s business around $30,000. According to the Justice Department, the attorney
general went with the Trump property only after other venues fell through, and he is not — repeat,
not — looking to curry favor with his boss.

Of course he isn’t.

Mr. Barr’s five-figure holiday treat is nonetheless sure to delight Mr. Trump — especially given that
some of the president’s real estate interests have been floundering of late, and Congress got all huffy
when he recently argued that his Miami golf resort was the only sensible place to hold next year’s
Group of 7 meeting.

Helpfully, Mr. Barr’s expenditure can easily be adapted and adopted by other supplicants still
struggling for presidential gift ideas. Those of more modest means can proffer smaller tokens of
affection, perhaps booking a weekend getaway at a Trump hotel, while really big spenders should
consider, say, renting out several floors and a ballroom for their New Year’s Eve bash.

Whatever your price point, nothing says, “Thanks for being such a swell leader!” quite like shoveling
gold into the Trump family vault.

https:/Avww.nytimes.com/2019/1 2/06/opinion/donald-trump-william-barr-hotel. html 3 |
12/10/2019 Opinion | Merry Gri » Mx Trump! —T ry Ti
Case 1:18-cr-00602-WHP Document 54:16 "#iRedl Pays Tnpage 2 of 2
The perfect gift for everyone on your list.
Gift subscriptions to The Times. Starting at $25,

Admittedly, Mr. Barr is not the first Trump courtier to discover the charms of the president’s
properties. Congress members, lobbyists, foreign officials, Republican political candidates and party
organizations — the parade of people making pilgrimages is long and distinguished. Since 2017,
watchdog groups and social media accounts have tracked visits to Trump properties by at least 90
members of Congress, 250 Trump administration officials (including 24 cabinet members) and more
than 110 foreign officials from around 60 countries,

These visitors have done their part to help shore up the Trump Organization’s bottom line. As The
Times noted in September, Federal Election Commission records show that “since January 2017, at
least $5.6 million has been spent at Trump properties by political candidates or party organizations,
including by Mr. Trump’s own political operation, according to an analysis by Public Citizen.” By
contrast, “In the four years before Mr. Trump’s bid for president, these same hotels and other venues
collected a total of only $119,000 in federally regulated payments from political groups.”

Mr. Trump’s Washington hotel has been an especially hot destination. In the six-month period ending
in March of 2017, the government of Saudi Arabia reported dropping $270,000 there. In January of
2017, Mr. Trump’s inaugural committee spent $1.5 million.

Omar Navarro, a Republican candidate in California running for the House, has held events at
multiple Trump venues. He told The Times, “When you have an event there or do something there, it
signifies that you are supporting the president, and supporting what he is doing.”

During his now infamous J uly 25 call with Mr. Trump, the Ukrainian president, Volodymyr Zelensky,
felt obliged to note, “Actually, the last time I traveled to the United States I stayed in New York near
Central Park and I stayed at the Trump Tower.”

Even the vice president has gotten in on the action. During a trip to Ireland this summer, Mike Pence
and his entourage, at the president's suggestion, stayed at Mr. Trump’s golf resort in Doonbeg — on
the far side of the country from where Mr. Pence’s official business was scheduled.

Then there are what could be seen as Mr. Trump’s gifts to himself. His plan to host the G7 summit at
the Trump Doral collapsed under the weight of bipartisan outrage, but each time he visits one of his
holdings a phalanx of security guards and handlers go with him, funneling ever more taxpayer
dollars into his business. During five months in early 2017, the Secret Service alone dropped more
than $250,000 at Trump properties.

At this point, spending money at Trump venues may not seem a particularly original or thoughtful
present for the first family. But with this president, it’s not the thought that counts so much as the
bottom line. So for gift-givers looking to put some twinkle in Mr. Trump’s holiday, skip the fruitcake.
Go straight for the premier one-bedroom suite — and don’t forget to order room service.

The Times is committed to publishing a diversity of letters to the editor. We'd like to hear what you think about this or any of our
articles. Here are some tips. And here’s our email: letters@nytimes.com.

https://www.nytimes.com/2019/1 2/06/opinion/donald-trump-william-barr-hotel.htmI A23
